Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 1 of 32 Page ID #:146



       KELLI L. SAGER (State Bar No. 120162)
   1    kellisager@dwt.com
       BRENDAN N. CHARNEY (State Bar 293378)
   2    brendancharney@dwt.com
       SARAH E. BURNS (State Bar 324466)
   3    sarahburns@dwt.com
       DAVIS WRIGHT TREMAINE LLP
   4   865 South Figueroa Street, Suite 2400
       Los Angeles, California 90017-2566
   5   Telephone: (213) 633-6800/Fax: (213) 633-6899
   6 Attorneys for Defendant
     CALNEWS, Inc.
   7
   8                      IN THE UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 LARRY G. PHILPOT, an individual,                   Case No. 2:20-cv-04824-ODW (KSx)
 12                             Plaintiff,
                                                       FIRST AMENDED ANSWER OF
 13           vs.                                      DEFENDANT CALNEWS, INC. TO
                                                       COMPLAINT
 14 CALNEWS, INC., a Nevada corporation,
 15                             Defendant.             Action filed: May 29, 2020
 16
 17
 18
 19           Defendant CALNEWS, Inc. (“CALNEWS”), answering for itself and no
 20 others, in response to the Complaint of plaintiff Larry G. Philpot (“Philpot” or
 21 “Plaintiff”), admits, denies, and alleges as follows:1
 22 //
 23 //
 24
 25
 26
              1
                  All allegations are denied unless expressly admitted.
 27
 28                                                1
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 2 of 32 Page ID #:147




   1                           I.      PRELIMINARY STATEMENT2
   2          1.     Answering Paragraph 1, CALNEWS responds that this paragraph
   3 consists of argument for which no response is required. To the extent this paragraph
   4 contains any facts that require response, CALNEWS is without knowledge or
   5 information sufficient to form a belief as to the truth of the allegations contained in
   6 this paragraph, and on that basis denies, generally and specifically, each and every
   7 such allegation.
   8          2.     Answering Paragraph 2, CALNEWS responds that it is without
   9 knowledge or information sufficient to form a belief as to the truth of the allegations
 10 regarding Plaintiff’s experience as a freelance photographer, or the creation of the
 11 Kenny Chesney and Willie Nelson photographs at issue in this lawsuit
 12 (“Photographs”). CALNEWS denies that the Photographs are “awe-inspiring” or
 13 that they “are the type” of photographs that are likely to “launch a successful
 14 photography career.” CALNEWS admits that Plaintiff offered the Photographs
 15 under a Creative Commons license, but denies that he did so to “permit members of
 16 the public to use” them, or for any other reasons suggested by the argumentive
 17 assertions in this Paragraph; instead, Plaintiff used Wikimedia and Creative
 18 Commons as a trap for the unwary, to enable him to make money through litigation
 19 and threats of litigation. The remainder of this paragraph consists of argument and
 20 legal conclusions for which no response is required. To the extent this paragraph
 21
 22
           2
             CALNEWS includes the major headings from the Complaint in this Answer
 23 for ease of reference only. The Complaint also includes sub-headings, which
 24 CALNEWS omits from this Answer because they consist solely of argument. To
    the extent that any of the headings or sub-headings are deemed to contain factual
 25 allegations, CALNEWS incorporates in response thereto its responses to the
 26 allegations of related paragraphs in the Complaint, and expressly denies that it has
    engaged in any conduct giving rise to any cognizable claim by Plaintiff, or for which
 27 Plaintiff is entitled to damages in any amount.
 28                                           2
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 3 of 32 Page ID #:148




   1 alleges any facts that have not otherwise been addressed, CALNEWS denies,
   2 generally and specifically, each and every remaining allegation.
   3          3.     Answering Paragraph 3, CALNEWS admits that it posted on its website
   4 portions of the Photographs that are attached as Exhibit A and D to the Complaint,
   5 from the Wikimedia website. CALNEWS denies that it used the Photographs “as its
   6 own,” denies that it infringed Plaintiff’s copyright, and denies that it “stole”
   7 Plaintiff’s reputation or licensing revenue. CALNEWS further denies that Plaintiff
   8 brought this lawsuit “to protect his rights” or to protect “his photography business”;
   9 instead, Plaintiff’s “business” is litigation, using a non-profit website that is
 10 designed to enable the sharing of material freely to entrap individuals and entities
 11 into using his photographs so that he can make money through litigation and threats
 12 of litigation. Except as expressly admitted or denied, and to the extent that anything
 13 else in this paragraph contains facts rather than argument, CALNEWS responds that
 14 he is without knowledge or information sufficient to form a belief about the truth of
 15 the allegations contained in this paragraph, and on that basis denies, generally and
 16 specifically, each and every such allegation.
 17                             II.        VENUE AND JURISDICTION
 18           4.     Answering Paragraph 4, CALNEWS admits that the Complaint
 19 purports to assert a claim under the laws of the United States, that is within the
 20 subject matter jurisdiction of this Court. Except as set forth above, CALNEWS
 21 denies, generally and specifically, each and every remaining allegation in this
 22 paragraph.
 23           5.     Answering Paragraph 5, CALNEWS admits that the Complaint
 24 purports to assert a claim under the Copyright Act, that is within the subject matter
 25 jurisdiction of this Court. Except as set forth above, CALNEWS denies, generally
 26 and specifically, each and every remaining allegation in this paragraph.
 27           6.     Answering Paragraph 6, CALNEWS admits the allegations there.
 28                                                3
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 4 of 32 Page ID #:149




   1          7.     Answering Paragraph 7, CALNEWS admits that it resides in this
   2 judicial district, and that venue is proper in this judicial district. To the extent this
   3 paragraph intends to allege any additional facts by citing to particular statutes,
   4 CALNEWS denies, generally and specifically, each and every remaining allegation
   5 in this paragraph.
   6                                         III.   PARTIES
   7          8.     Answering Paragraph 8, CALNEWS responds that it is without
   8 knowledge or information sufficient to form a belief as to the truth of the allegations
   9 contained in this paragraph, and on that basis denies, generally and specifically, each
 10 and every such allegation.
 11           9.     Answering Paragraph 9, CALNEWS admits that CALNEWS, Inc. is a
 12 corporation organized and existing under Nevada law, with its principal place of
 13 business in Los Angeles, California. CALNEWS further admits that Chris
 14 Jennewein, at 11400 W. Olympic Avenue, Suite 780, Los Angeles, California
 15 90064, currently is CALNEWS’ registered agent for service of process. Except as
 16 otherwise admitted or denied, CALNEWS denies, generally and specifically, each
 17 remaining allegation in this paragraph.
 18                               IV.      FACTUAL BACKGROUND
 19           10.    Answering Paragraph 10, CALNEWS responds that this paragraph (and
 20 the subheading preceding it) consists of argument for which no response is required.
 21 To the extent this paragraph is intended to allege that the licensing or other value of
 22 “concert” photographs is categorically greater than other types of photographs,
 23 CALNEWS denies these allegations. Except as set forth above, to the extent there
 24 are any factual allegations in this paragraph, CALNEWS responds that it is without
 25 knowledge or information sufficient to form a belief as to the truth of the allegations
 26 contained in this paragraph, and on that basis denies, generally and specifically, each
 27 and every such allegation.
 28                                                 4
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 5 of 32 Page ID #:150




   1          11.    Answering Paragraph 11, CALNEWS responds that this paragraph
   2 consists of argument for which no response is required. To the extent this paragraph
   3 is intended to allege that the licensing or other value of “concert” photographs is
   4 categorically greater than other types of photographs, CALNEWS denies these
   5 allegations. Except as set forth above, to the extent there are any factual allegations
   6 in this paragraph, CALNEWS responds that it is without knowledge or information
   7 sufficient to form a belief as to the truth of the allegations contained in this
   8 paragraph, and on that basis denies, generally and specifically, each and every such
   9 allegation.
 10           12.    Answering Paragraph 12, CALNEWS responds that this paragraph
 11 consists of argument for which no response is required. To the extent this paragraph
 12 is intended to allege that the licensing or other value of “concert” photographs is
 13 categorically greater than other types of photographs, CALNEWS denies these
 14 allegations, including the allegations that “all that there is demand for” is “a few
 15 once-in-a-lifetime shots for each star,” and the allegation that “an article about
 16 Kenny Chesney… only needs one picture of Kenny Chesney—the best one.”
 17 Except as set forth above, to the extent there are any factual allegations in this
 18 paragraph, CALNEWS responds that it is without knowledge or information
 19 sufficient to form a belief as to the truth of the allegations contained in this
 20 paragraph, and on that basis denies, generally and specifically, each and every such
 21 allegation.
 22           13.    Answering Paragraph 13, CALNEWS responds that this paragraph
 23 consists of argument for which no response is required. To the extent this paragraph
 24 is intended to allege that the licensing or other value of “concert” photographs is
 25 categorically greater than other types of photographs, CALNEWS denies these
 26 allegations. Except as set forth above, to the extent there are any factual allegations
 27 in this paragraph, CALNEWS responds that it is without knowledge or information
 28                                              5
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 6 of 32 Page ID #:151




   1 sufficient to form a belief as to the truth of the allegations contained in this
   2 paragraph, and on that basis denies, generally and specifically, each and every such
   3 allegation.
   4          14.    Answering Paragraph 14, CALNEWS responds that this paragraph
   5 consists of argument for which no response is required. To the extent anything else
   6 in this paragraph is deemed to contain factual allegations, CALNEWS denies,
   7 generally and specifically, each and every such allegation.
   8          15.    Answering Paragraph 15 (and the subheading preceding it),
   9 CALNEWS responds that this paragraph consists of argument and legal conclusions
 10 for which no response is required. To the extent this paragraph is intended to allege
 11 that the licensing or other value of Plaintiff’s photographs, and specifically the
 12 Photographs at issue, is categorically greater than other types of photographs,
 13 CALNEWS denies these allegations. CALNEWS further denies that Plaintiff’s
 14 portfolio in general, or the Photographs in particular, are “highly coveted.” Except
 15 as set forth above, to the extent there are any factual allegations in this paragraph,
 16 CALNEWS responds that it is without knowledge or information sufficient to form
 17 a belief as to the truth of the remaining allegations in this paragraph, and on that
 18 basis denies, generally and specifically, each and every such allegation.
 19           16.    Answering Paragraph 16, CALNEWS responds that to the extent this
 20 paragraph is intended to allege that the licensing or other value of Plaintiff’s
 21 photographs, and specifically the Photographs at issue, is categorically greater than
 22 other types of photographs, CALNEWS denies these allegations. Except as
 23 otherwise addressed, CALNEWS is without knowledge or information sufficient to
 24 form a belief as to the truth of the allegations in this paragraph and on that basis
 25 denies, generally and specifically, each and every such allegation.
 26           17.    Answering Paragraph 17, CALNEWS responds that to the extent this
 27 paragraph is intended to allege that the licensing or other value of Plaintiff’s
 28                                              6
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 7 of 32 Page ID #:152




   1 photographs, and specifically the Photographs at issue, is categorically greater than
   2 other types of photographs, CALNEWS denies these allegations. Except as
   3 otherwise addressed, CALNEWS responds that it is without knowledge or
   4 information sufficient to form a belief as to the truth of the allegations contained in
   5 this paragraph, and on that basis denies, generally and specifically, each and every
   6 such allegation.
   7          18.    Answering Paragraph 18, CALNEWS responds that to the extent this
   8 paragraph is intended to allege that the licensing or other value of Plaintiff’s
   9 photographs, and specifically the Photographs at issue, is categorically greater than
 10 other types of photographs, CALNEWS denies these allegations. Except as
 11 expressly addressed, CALNEWS is without knowledge or information sufficient to
 12 form a belief as to the truth of the remaining allegations contained in this paragraph,
 13 and on that basis denies, generally and specifically, each and every such allegation.
 14           19.    Answering Paragraph 19, CALNEWS responds that to the extent this
 15 paragraph is intended to allege that the licensing or other value of Plaintiff’s
 16 photographs, and specifically the Photographs at issue, is categorically greater than
 17 other types of photographs, CALNEWS denies these allegations. CALNEWS
 18 further denies that there is an “extensive market” or “demand” for the Photographs
 19 at issue in this lawsuit, and denies that Plaintiff has been “very successful” with
 20 respect to any actual “market” for the Photographs; instead, Plaintiff’s business
 21 model appears to consist of litigation and threats of litigation, rather than any
 22 recognized “market” for the Photographs. Except as expressly addressed,
 23 CALNEWS responds that it is without knowledge or information sufficient to form
 24 a belief as to the truth of the allegations contained in this paragraph, and on that
 25 basis denies, generally and specifically, each and every such allegation.
 26           20.    Answering Paragraph 20, CALNEWS responds that to the extent this
 27 paragraph is intended to allege that the licensing or other value of Plaintiff’s
 28                                              7
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 8 of 32 Page ID #:153




   1 photographs, and specifically the Photographs at issue, is categorically greater than
   2 other types of photographs, CALNEWS denies these allegations. The remainder of
   3 this paragraph consists of argument and legal conclusions for which no response is
   4 required. To the extent this paragraph is deemed to contain factual allegations,
   5 CALNEWS responds that it is without knowledge or information sufficient to form
   6 a belief as to the truth of the allegations contained in this paragraph, and on that
   7 basis denies, generally and specifically, each and every such allegation.
   8          21.    Answering Paragraph 21, CALNEWS responds that it is without
   9 knowledge or information sufficient to form a belief as to the truth of the allegations
 10 contained in this paragraph, and on that basis denies, generally and specifically, each
 11 and every such allegation.
 12           22.    Answering Paragraph 22, CALNEWS responds that it is without
 13 knowledge or information sufficient to form a belief as to the truth of the allegations
 14 contained in this paragraph, and on that basis denies, generally and specifically, each
 15 and every such allegation.
 16           23.    Answering Paragraph 23, CALNEWS responds that it is without
 17 knowledge or information sufficient to form a belief as to the truth of the allegations
 18 contained in this paragraph, and on that basis denies, generally and specifically, each
 19 and every such allegation.
 20           24.    Answering Paragraph 24, CALNEWS responds that it is without
 21 knowledge or information sufficient to form a belief as to the truth of the allegations
 22 contained in this paragraph, and on that basis denies, generally and specifically, each
 23 and every such allegation.
 24           25.    Answering Paragraph 25, CALNEWS responds that this paragraph
 25 consists of argument for which no response is required. To the extent this paragraph
 26 is intended to allege that the licensing or other value of Plaintiff’s photographs, and
 27 specifically the Photographs at issue, is categorically greater than other types of
 28                                              8
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 9 of 32 Page ID #:154




   1 photographs, CALNEWS denies these allegations. To the extent this paragraph is
   2 deemed to contain other factual allegations, CALNEWS responds that it is without
   3 knowledge or information sufficient to form a belief as to the truth of the allegations,
   4 and on that basis denies, generally and specifically, each and every such allegation.
   5          26.    Answering Paragraph 26 (and the subheading preceding it),
   6 CALNEWS admits that Exhibit A is a copy of a photograph of Kenny Chesney.3
   7 Except as expressly admitted, CALNEWS responds that it is without knowledge or
   8 information sufficient to form a belief as to the truth of the remaining allegations in
   9 this paragraph, and on that basis denies, generally and specifically, those allegations.
 10           27.    Answering Paragraph 27, CALNEWS admits that the Complaint
 11 contains a document attached as Exhibit B that purports to be a copyright
 12 registration for the Kenny Chesney Photo. CALNEWS is without knowledge or
 13 information sufficient to form a belief as to the authenticity of Exhibit B, the
 14 accuracy of the statements contained in it, or the truth of any allegations concerning
 15 Plaintiff’s ownership of the copyright in the Kenny Chesney Photo. The remainder
 16 of this paragraph consists of argument and legal conclusions for which no response
 17 is required. To the extent this paragraph contains any facts that have not otherwise
 18 been addressed, CALNEWS denies, generally and specifically, each remaining fact.
 19           28.    Answering Paragraph 28, CALNEWS responds that it is without
 20 knowledge or information sufficient to form a belief as to the truth of the allegations
 21 and on that basis denies, generally and specifically, each and every such allegation.
 22           29.    Answering Paragraph 29, CALNEWS responds that it is without
 23
 24
    3
      For ease of reference, CALNEWS adopts Plaintiff’s use of the phrase “Kenny
 25 Chesney Photo” to refer to the photograph attached to the Complaint as Exhibit A,
 26 without adopting or admitting any of the Complaint’s allegations regarding the
    photograph, except as otherwise expressly and specifically admitted.
 27
 28                                             9
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 10 of 32 Page ID #:155




   1 knowledge or information sufficient to form a belief as to the truth of the allegations
   2 and on that basis denies, generally and specifically, each and every such allegation.
   3          30.    Answering Paragraph 30 (and the subheading preceding it),
   4 CALNEWS admits that Exhibit D to the Complaint is a photograph of Willie
   5 Nelson.4 Except as expressly admitted, CALNEWS responds that it is without
   6 knowledge or information sufficient to form a belief as to the truth of the remaining
   7 allegations in this paragraph, and on that basis denies, generally and specifically,
   8 those allegations.
   9          31.    Answering Paragraph 31, CALNEWS admits that the Complaint
  10 contains a document attached as Exhibit E that purports to be a copyright
  11 registration for the Willie Nelson Photo. CALNEWS is without knowledge or
  12 information sufficient to form a belief as to the authenticity of this document, the
  13 accuracy of the statements contained in it, or Plaintiff’s claim that he owns a
  14 copyright in the Willie Nelson Photo. The remainder of this paragraph consists of
  15 argument and legal conclusions for which no response is required. To the extent this
  16 paragraph contains any facts that have not otherwise been addressed, CALNEWS
  17 denies, generally and specifically, each remaining fact.
  18          32.    Answering Paragraph 32, CALNEWS responds that it is without
  19 knowledge or information sufficient to form a belief as to the truth of the allegations
  20 in this paragraph, and on that basis denies, generally and specifically, those
  21 allegations.
  22          33.    Answering Paragraph 33, CALNEWS responds that it is without
  23 knowledge or information sufficient to form a belief as to the truth of the allegations
  24
  25   4
      For ease of reference, CALNEWS adopts Plaintiff’s use of the phrase “Willie
  26 Nelson Photo” to refer to the photograph attached to the Complaint as Exhibit D,
     without adopting or admitting any of the Complaint’s allegations regarding the
  27 photograph, except as otherwise expressly and specifically admitted.
  28                                         10
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 11 of 32 Page ID #:156




   1 in this paragraph, and on that basis denies, generally and specifically, those
   2 allegations.
   3          34.    Answering Paragraph 34, CALNEWS admits that a Creative Commons
   4 license is intended to allow use of a copyrighted work; CALNEWS further alleges
   5 that the website is designed to facilitate the use of materials, without a charge being
   6 imposed on the user. The remainder of this paragraph consists of argument and
   7 legal conclusions for which no response is required. To the extent this paragraph
   8 alleges any facts that have not otherwise been addressed, CALNEWS denies,
   9 generally and specifically, each remaining allegation.
  10          35.    Answering Paragraph 35, CALNEWS admits that the Kenny Chesney
  11 Photo was posted on the Wikimedia website and offered to the public for use
  12 without charge, under the Creative Commons protocols. CALNEWS denies that
  13 Plaintiff did so “to market his … photography practice”; instead, Plaintiff appears to
  14 have intended to entrap unwary users of Wikimedia and the Creative Commons
  15 protocol so that he could make money through litigation and threats of litigation.
  16 CALNEWS admits that the Complaint attaches a document as Exhibit G that
  17 purports to be a Creative Commons Attribution-ShareAlike 3.0 Unported Generic
  18 license. CALNEWS is without knowledge or information sufficient to form a belief
  19 as to the authenticity of this document, or the accuracy of Plaintiff’s description of it.
  20 CALNEWS is without knowledge or information sufficient to form a belief as to the
  21 truth of the remaining allegations contained in this paragraph, and on that basis
  22 denies, generally and specifically, each and every such allegation.
  23          36.    Answering Paragraph 36, CALNEWS responds that this paragraph
  24 consists of argument for which no response is required. To the extent this paragraph
  25 is deemed to contain factual allegations, CALNEWS responds that it is without
  26 knowledge or information sufficient to form a belief as to the truth of allegations
  27 contained in this paragraph, including knowledge of the authenticity of the document
  28                                             11
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 12 of 32 Page ID #:157




   1 attached as Exhibit G, on which the allegations are based, and on that basis denies,
   2 generally and specifically, each and every such allegation.
   3          37.    Answering Paragraph 37, CALNEWS admits the Willie Nelson Photo
   4 was posted on the Wikimedia website and offered to the public for use without
   5 charge, under the Creative Commons protocols. CALNEWS denies that Plaintiff
   6 did so “to market his … photography practice”; instead, Plaintiff appears to have
   7 intended to entrap unwary users of Wikimedia and the Creative Commons protocol
   8 so that he could make money through litigation and threats of litigation.
   9 CALNEWS admits that the Complaint attaches a document as Exhibit H that
  10 purports to be a Creative Commons Attribution 2.0 Generic license. CALNEWS is
  11 without knowledge or information sufficient to form a belief as to the authenticity of
  12 this document, or the accuracy of Plaintiff’s description of it. CALNEWS is without
  13 knowledge or information sufficient to form a belief as to the truth of the remaining
  14 allegations contained in this paragraph, and on that basis denies, generally and
  15 specifically, each and every such allegation.
  16          38.    Answering Paragraph 38, CALNEWS responds that this paragraph
  17 consists of argument for which no response is required. To the extent this paragraph
  18 is deemed to contain factual allegations, CALNEWS responds that it is without
  19 knowledge or information sufficient to form a belief as to the truth of allegations
  20 contained in this paragraph, including knowledge of the authenticity of the document
  21 attached as Exhibit H, on which the allegations are based, and on that basis denies,
  22 generally and specifically, each and every such allegation.
  23          39.    Answering Paragraph 39 (and the subheading preceding it),
  24 CALNEWS responds that it is without knowledge or information sufficient to form
  25 a belief as to the truth of the allegations contained in this paragraph, and on that
  26 basis denies, generally and specifically, each and every such allegation.
  27
  28                                            12
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 13 of 32 Page ID #:158




   1          40.    Answering Paragraph 40 (and the subheading preceding it),
   2 CALNEWS responds that it is without knowledge or information sufficient to form
   3 a belief as to the truth of the allegations contained in this paragraph, and on that
   4 basis denies, generally and specifically, each and every such allegation.
   5          41.    Answering Paragraph 41, CALNEWS denies that it infringed any
   6 copyright in the Kenny Chesney Photo. CALNEWS admits that it previously
   7 published a portion of the Kenny Chesney Photo on the MyNewsLA website, at the
   8 following URLs: https://mynewsla.com/hollywood/2016/11/18/wild-willie-nelson-
   9 83-jerry-lee-lewis-81-stagecoach-tix-now/, and
  10 https://mynewsla.com/hollywood/2016/06/27/kenny-chesney-says-live-cop-was-
  11 dead-but-takes-no-grief/. Because the pages contained in Exhibit I to the Complaint
  12 as served are too illegible to confirm the authenticity of those documents (and
  13 appear to include duplicates), CALNEWS is without knowledge or information
  14 sufficient to form a belief as to the truth of the allegation in this paragraph that it
  15 contains screenshots of those two URLs, and on that basis denies, generally and
  16 specifically, that allegation. CALNEWS denies that the third URL referenced in this
  17 paragraph (mynewsla.com/wp-content/uploads/2016/06/Kenny-Chesney.jpg) is a
  18 publication on the MyNewsLA.com website. Except as set forth above, CALNEWS
  19 denies, generally and specifically, each remaining allegation in this paragraph.
  20          42.    Answering Paragraph 42, CALNEWS admits that it did not use the
  21 name “Philpot” in the URLs identified in the preceding paragraph. Except as
  22 expressly admitted, CALNEWS denies, generally and specifically, each and every
  23 such allegation.
  24          43.    Answering Paragraph 43, CALNEWS admits that it did not link to
  25 soundstagephotography.com in the URLs identified in paragraph 41. Except as
  26 expressly admitted, CALNEWS denies, generally and specifically, each and every
  27 allegation in this paragraph.
  28                                              13
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 14 of 32 Page ID #:159




   1          44.    Answering Paragraph 44, CALNEWS denies it infringed any copyright
   2 in the Kenny Chesney Photo. CALNEWS is without knowledge or information
   3 sufficient to form a belief as to the truth of the date that Plaintiff claims he
   4 “discovered” the publications identified in paragraph 41, and on that basis denies,
   5 generally and specifically, each and every such allegation. CALNEWS denies that
   6 May 29, 2017 was the earliest date on which Plaintiff (or his lawyers,
   7 representatives, and/or agents who work with Plaintiff in furtherance of his
   8 widespread litigation practice) reasonably could have or should have discovered
   9 those publications. To the extent this paragraph alleges any facts that have not
  10 otherwise been addressed, CALNEWS denies, generally and specifically, each and
  11 every remaining allegation.
  12          45.    Answering Paragraph 45 (and the subheading preceding it),
  13 CALNEWS denies that it infringed any copyright in the Willie Nelson Photo.
  14 CALNEWS admits that portions of the Willie Nelson Photo were published on the
  15 MyNewsLA website, at the following URLs:
  16 https://mynewsla.com/hollywood/2018/10/13/willie-nelson-to-perform-at-autry-
  17 museums-30th-anniversary-gala-2/ and
  18 https://mynewsla.com/hollywood/2017/03/23/willie-nelson-still-not-dead-ignore-
  19 those-health-rumors/. Because the pages contained in Exhibit J to the Complaint as
  20 served are too illegible to confirm the authenticity of those documents, CALNEWS
  21 is without knowledge or information sufficient to form a belief as to the truth of the
  22 allegation that it contains screenshots of the two URLs identified in this paragraph,
  23 and on that basis denies, generally and specifically, that allegation. Except as
  24 expressly admitted or denied, CALNEWS denies, generally and specifically, each
  25 remaining allegation in this paragraph.
  26          46.    Answering Paragraph 46, CALNEWS admits that it did not use the
  27 name “Philpot” in the URLs identified in the preceding paragraph. Except as
  28                                             14
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 15 of 32 Page ID #:160




   1 expressly admitted, CALNEWS denies, generally and specifically, each and every
   2 remaining allegation in this paragraph.
   3          47.    Answering Paragraph 47, CALNEWS admits that it did not link to
   4 soundstagephotography.com when it published the Willie Nelson Photo. Except as
   5 expressly admitted, CALNEWS denies, generally and specifically, each and every
   6 remaining allegation in this paragraph.
   7          48.    Answering Paragraph 48, CALNEWS denies it infringed any copyright
   8 in the Willie Nelson Photo. CALNEWS is without knowledge or information
   9 sufficient to form a belief as to the truth of the date that Plaintiff claims he
  10 “discovered” the publications identified in paragraph 45, and on that basis denies,
  11 generally and specifically, each and every such allegation. CALNEWS denies that
  12 April 12, 2020 was the earliest date on which Plaintiff (or his lawyers,
  13 representatives, and/or agents who work with Plaintiff in furtherance of his
  14 widespread litigation practice) reasonably could have or should have discovered
  15 those publications. To the extent this paragraph alleges any facts that have not
  16 otherwise been addressed, CALNEWS denies, generally and specifically, each and
  17 every remaining allegation.
  18          49.    Answering Paragraph 49 (and the subheading preceding it),
  19 CALNEWS denies, generally and specifically, each and every allegation in this
  20 paragraph.
  21                                  V.     CAUSES OF ACTION
  22                                       FIRST CAUSE OF ACTION
  23                                  COPYRIGHT INFRINGEMENT
  24                            (BY PLAINTIFF AGAINST DEFENDANT)
  25          50.    Answering Paragraph 50, CALNEWS incorporates its responses to the
  26 allegations contained in the preceding paragraphs as if fully set forth here.
  27
  28                                              15
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 16 of 32 Page ID #:161




   1          51.    Answering Paragraph 51, CALNEWS admits that it currently operates
   2 the MyNewsLA website. Except as expressly admitted, CALNEWS is without
   3 knowledge or information sufficient to form a belief as to the truth of the remaining
   4 allegations, and on that basis denies those allegations.
   5          52.    Answering Paragraph 52, CALNEWS admits that a portion of the
   6 Kenny Chesney Photo previously appeared on the webpages at the following URLs:
   7 https://mynewsla.com/hollywood/2016/11/18/wild-willie-nelson-83-jerry-lee-lewis-
   8 81-stagecoach-tix-now/, and https://mynewsla.com/hollywood/2016/06/27/kenny-
   9 chesney-says-live-cop-was-dead-but-takes-no-grief/. CALNEWS denies that the
  10 third URL referenced in this paragraph (mynewsla.com/wp-
  11 content/uploads/2016/06/Kenny-Chesney.jpg) is a publication on the
  12 MyNewsLA.com website. The remainder of this paragraph consists of argument
  13 and legal conclusions for which no response is required. To the extent this
  14 paragraph alleges any facts that have not otherwise been addressed, CALNEWS
  15 denies, generally and specifically, each remaining allegation.
  16          53.    Answering Paragraph 53, CALNEWS admits that it currently operates
  17 the MyNewsLA website. Except as expressly admitted, CALNEWS is without
  18 knowledge or information sufficient to form a belief as to the truth of the remaining
  19 allegations, and on that basis denies those allegations.
  20          54.    Answering Paragraph 54, CALNEWS admits that a portion of the
  21 Willie Nelson Photo previously appeared on the webpages at the URLs referenced in
  22 this paragraph. The remainder of this paragraph consists of argument and legal
  23 conclusions for which no response is required. To the extent this paragraph contains
  24 any facts that have not otherwise been addressed, CALNEWS denies, generally and
  25 specifically, each remaining fact.
  26          55.    Answering Paragraph 55, CALNEWS responds that this paragraph
  27 consists of argument and legal conclusion for which no response is required. To the
  28                                           16
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 17 of 32 Page ID #:162




   1 extent this paragraph is deemed to contain factual allegations, CALNEWS denies,
   2 generally and specifically, each and every allegation in this paragraph.
   3          56.    Answering Paragraph 56, CALNEWS responds that this paragraph
   4 consists of argument and legal conclusion for which no response is required. To the
   5 extent this paragraph is deemed to contain factual allegations, CALNEWS denies,
   6 generally and specifically, each and every allegation in this paragraph.
   7          57.    Answering Paragraph 57, CALNEWS responds that this paragraph
   8 consists of argument and legal conclusion for which no response is required. To the
   9 extent this paragraph is deemed to contain factual allegations, CALNEWS denies,
  10 generally and specifically, each and every allegation in this paragraph.
  11          58.    Answering Paragraph 58, CALNEWS denies, generally and
  12 specifically, each and every allegation in this paragraph, and further denies that
  13 Plaintiff has suffered any compensable damage of any kind, in any amount, as a
  14 consequence of CALNEWS’ conduct.
  15          59.    Answering Paragraph 59, CALNEWS responds that this paragraph
  16 consists of argument and legal conclusion for which no response is required. To the
  17 extent this paragraph is deemed to contain factual allegations, CALNEWS denies
  18 that Plaintiff is entitled to any profits, accounting, or damages. CALNEWS further
  19 specifically denies that it infringed any of Plaintiff’s copyrights, willfully or
  20 otherwise. Except as otherwise admitted or denied, CALNEWS denies, generally
  21 and specifically, each remaining allegation in this paragraph.
  22          60.    Answering Paragraph 60, CALNEWS responds that this paragraph
  23 consists of argument and legal conclusion for which no response is required. To the
  24 extent this paragraph is deemed to contain factual allegations, CALNEWS denies
  25 that Plaintiff is entitled to an award of statutory damages in any amount, or any other
  26 measure of damages. CALNEWS further specifically denies that it infringed any of
  27 Plaintiff’s copyrights, willfully or otherwise. Except as otherwise admitted or
  28                                             17
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 18 of 32 Page ID #:163




   1 denied, CALNEWS denies generally and specifically each remaining allegation in
   2 this paragraph.
   3          61.    Answering Paragraph 61, CALNEWS responds that this paragraph
   4 consists of argument and legal conclusion for which no response is required. To the
   5 extent this paragraph is deemed to contain factual allegations, CALNEWS denies
   6 that Plaintiff has suffered irreparable harm or damage, or any harm or damage, as a
   7 consequence of CALNEWS’ conduct, or that there is any basis for injunctive relief.
   8 CALNEWS further specifically denies that it infringed any of Plaintiff’s copyrights.
   9 Except as otherwise admitted or denied, CALNEWS denies, generally and
  10 specifically, each remaining allegation in this paragraph.
  11          62.    Answering Paragraph 62, CALNEWS responds that this paragraph
  12 consists of argument and legal conclusion for which no response is required. To the
  13 extent this paragraph is deemed to contain factual allegations, CALNEWS denies
  14 that Plaintiff has incurred recoverable attorneys’ fees and costs, and further denies
  15 that Plaintiff is entitled to recover attorneys’ fees or costs. CALNEWS further
  16 specifically denies that it infringed any of Plaintiff’s copyrights. Except as
  17 otherwise admitted or denied, CALNEWS denies, generally and specifically, each
  18 remaining allegation in this paragraph.
  19                       SEPARATE AND ADDITIONAL DEFENSES
  20          CALNEWS alleges the following separate and additional defenses. By
  21 alleging these separate and additional defenses, CALNEWS is not in any way
  22 agreeing or conceding that it bears the burden of proof or persuasion on any of these
  23 issues. These separate and additional defenses incorporate CALNEWS’ responses
  24 and allegations in the preceding paragraphs, as if fully set forth here, and are based
  25 on facts currently known to CALNEWS; because the litigation is in the early stages,
  26 these defenses do not purport to state all of the facts upon which CALNEWS
  27 ultimately will rely. CALNEWS reserves the right to supplement, amend, or modify
  28                                            18
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 19 of 32 Page ID #:164




   1 these separate and additional defenses, as appropriate, based on information obtained
   2 during the course of this litigation.
   3                   FIRST SEPARATE AND ADDITIONAL DEFENSE
   4          1.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of
   5 unclean hands. On information and belief, although Wikimedia and Creative
   6 Commons are designed to enable the sharing of material freely, Plaintiff uses them
   7 to entrap unwary individuals and entities into using his photographs so that he can
   8 then seek exorbitant payments through litigation and threats of litigation.
   9 CALNEWS is informed and believes that Plaintiff does not have a recent licensing
  10 history for the Photographs, other than purported “licenses” obtained through
  11 litigation and/or threats of litigation; that instead of utilizing typical licensing
  12 agencies or mechanisms, he and/or his agents search the Internet for individuals or
  13 entities that have obtained the Photographs through Wikimedia and Creative
  14 Commons, and if there is any deviation from the “attribution” requirements
  15 allegedly connected to the Photographs (and other photographs for which Plaintiff
  16 claims copyright rights), they initiate litigation without making any attempt to
  17 resolve the attribution discrepancies. CALNEWS is further informed and believes
  18 that courts in some of Plaintiff’s other lawsuits have made findings that include (a)
  19 that Plaintiff has “filed countless similar suits across the country”; (b) that in his
  20 lawsuits, he has demanded exorbitant damages far in excess of any actual market
  21 value of the work in suit; and (c) that he has sought to inflate his claimed damages
  22 by characterizing “nuisance value settlements” extracted from other defendants as if
  23 they were arms-length “licenses” for his work. See, e.g., Philpot v. L.M. Commc'ns
  24 II of S.C., Inc., No. 5:17-CV-173-CHB, 2020 WL 2513820, at *3 (E.D. Ky. May 15,
  25 2020). CALNEWS also is informed and believes that courts in some of Plaintiff’s
  26 other lawsuits have referred to him as a “copyright troll” whose motives are
  27 “questionable at best,” who “uses the courts as a blunt object with which to coerce
  28                                              19
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 20 of 32 Page ID #:165




   1 nuisance value settlements from unsuspecting parties.” See, e.g., id.; Philpot v.
   2 Emmis Operating Co., 1:18-CV-00816-RP, 2019 WL 2928774, at *2 (W.D. Tex.
   3 July 8, 2019). In this case, CALNEWS’ use of the Photographs was from
   4 Wikimedia; Plaintiff filed a lawsuit without contacting CALNEWS, directly or
   5 through his counsel, to address the alleged failure to properly attribute the
   6 Photographs at issue to him; when contacted by CALNEWS after the lawsuit was
   7 filed, Plaintiff’s counsel, acting on Plaintiff’s behalf, refused CALNEWS’ offer to
   8 resolve this matter by either removing the Photographs or correcting the attribution,
   9 making clear that Plaintiff’s assertion that his use of Wikimedia and Creative
  10 Commons was for the purpose of obtaining “exposure” or to “market” his
  11 photography business, as he alleges in his Complaint, is false.
  12                 SECOND SEPARATE AND ADDITIONAL DEFENSE
  13          2.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of
  14 copyright misuse and/or abuse. On information and belief, although Wikimedia and
  15 Creative Commons are designed to enable the sharing of material freely, Plaintiff
  16 uses them to entrap unwary individuals and entities into using his photographs so
  17 that he can then seek exorbitant payments through litigation and threats of litigation.
  18 CALNEWS is informed and believes that Plaintiff does not have a recent licensing
  19 history for the Photographs, other than purported “licenses” obtained through
  20 litigation and/or threats of litigation; that instead of utilizing typical licensing
  21 agencies or mechanisms, he and/or his agents search the Internet for individuals or
  22 entities that have obtained the Photographs through Wikimedia and Creative
  23 Commons, and if there is any deviation from the “attribution” requirements
  24 allegedly connected to the Photographs (and other photographs for which Plaintiff
  25 claims copyright rights), they initiate litigation without making any attempt to
  26 resolve the attribution discrepancies. CALNEWS is further informed and believes
  27 that courts in some of Plaintiff’s other lawsuits have made findings that include (a)
  28                                              20
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 21 of 32 Page ID #:166




   1 that Plaintiff has “filed countless similar suits across the country”; (b) that he
   2 demanded exorbitant damages far in excess of any actual market value of the work
   3 in suit; and (c) that he has sought to inflate his claimed damages by characterizing
   4 “nuisance value settlements” extracted from other defendants as if they were arms-
   5 length “licenses” for his work. See, e.g., Philpot v. L.M. Commc'ns II of S.C., Inc.,
   6 No. 5:17-CV-173-CHB, 2020 WL 2513820, at *3 (E.D. Ky. May 15, 2020).
   7 CALNEWS also is informed and believes that courts in some of Plaintiff’s other
   8 lawsuits have referred to him as a “copyright troll” whose motives are “questionable
   9 at best,” who “uses the courts as a blunt object with which to coerce nuisance value
  10 settlements from unsuspecting parties.” See, e.g., id.; Philpot v. Emmis Operating
  11 Co., 1:18-CV-00816-RP, 2019 WL 2928774, at *2 (W.D. Tex. July 8, 2019). In this
  12 case, CALNEWS’ use of the Photographs was from Wikimedia; Plaintiff filed a
  13 lawsuit without contacting CALNEWS, directly or through his counsel, to address
  14 the alleged failure to properly attribute the Photographs at issue to him; when
  15 contacted by CALNEWS after the lawsuit was filed, Plaintiff’s counsel, acting on
  16 Plaintiff’s behalf, refused CALNEWS’ offer to resolve this matter by either
  17 removing the Photographs or correcting the attribution, making clear that Plaintiff’s
  18 assertion that his use of Wikimedia and Creative Commons was for the purpose of
  19 obtaining “exposure” or to “market” his photography business, as he alleges in his
  20 Complaint, is false.
  21                   THIRD SEPARATE AND ADDITIONAL DEFENSE
  22          3.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of
  23 waiver. Among other things, on information and belief, Plaintiff knowingly and
  24 voluntarily offered to the public the right to use the Photographs through Wikimedia
  25 and Creative Commons; he chose not to take meaningful steps to protect the right to
  26 attribution he claims was violated, including by not putting a copyright notice or
  27
  28                                              21
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 22 of 32 Page ID #:167




   1 attribution on the Photographs themselves; and through his counsel, he refused to
   2 accept CALNEWS’ offer to either remove the Photographs or correct the attribution.
   3                 FOURTH SEPARATE AND ADDITIONAL DEFENSE
   4          4.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of
   5 estoppel, which bars him from claiming that CALNEWS made an unauthorized or
   6 infringing use of the Photographs. On information and belief, although Wikimedia
   7 and Creative Commons are designed to enable the sharing of material freely,
   8 Plaintiff uses them to entrap unwary individuals and entities into using his
   9 photographs so that he can then seek exorbitant payments through litigation and
  10 threats of litigation. CALNEWS is informed and believes that Plaintiff does not
  11 have a recent licensing history for the Photographs, other than purported “licenses”
  12 obtained through litigation and/or threats of litigation; that instead of utilizing
  13 typical licensing agencies or mechanisms, he and/or his agents search the Internet
  14 for individuals or entities that have obtained the Photographs through Wikimedia
  15 and Creative Commons, and if there is any deviation from the “attribution”
  16 requirements allegedly connected to the Photographs (and other photographs for
  17 which Plaintiff claims copyright rights), they initiate litigation without making any
  18 attempt to resolve the attribution discrepancies. CALNEWS is further informed and
  19 believes that courts in some of Plaintiff’s other lawsuits have made findings that
  20 include (a) that Plaintiff has “filed countless similar suits across the country”; (b)
  21 that he demanded exorbitant damages far in excess of any actual market value of the
  22 work in suit; and (c) that he has sought to inflate his claimed damages by
  23 characterizing “nuisance value settlements” extracted from other defendants as if
  24 they were arms-length “licenses” for his work. See, e.g., Philpot v. L.M. Commc'ns
  25 II of S.C., Inc., No. 5:17-CV-173-CHB, 2020 WL 2513820, at *3 (E.D. Ky. May 15,
  26 2020). CALNEWS also is informed and believes that courts in some of Plaintiff’s
  27 other lawsuits have referred to him as a “copyright troll” whose motives are
  28                                              22
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 23 of 32 Page ID #:168




   1 “questionable at best,” who “uses the courts as a blunt object with which to coerce
   2 nuisance value settlements from unsuspecting parties.” See, e.g., id.; Philpot v.
   3 Emmis Operating Co., 1:18-CV-00816-RP, 2019 WL 2928774, at *2 (W.D. Tex.
   4 July 8, 2019). In this case, CALNEWS’ use of the Photographs was from
   5 Wikimedia; Plaintiff filed a lawsuit without contacting CALNEWS, directly or
   6 through his counsel, to address the alleged failure to properly attribute the
   7 Photographs at issue to him; when contacted by CALNEWS after the lawsuit was
   8 filed, Plaintiff’s counsel, acting on Plaintiff’s behalf, refused CALNEWS’ offer to
   9 resolve this matter by either removing the Photographs or correcting the attribution,
  10 making clear that Plaintiff’s assertion that his use of Wikimedia and Creative
  11 Commons was for the purpose of obtaining “exposure” or to “market” his
  12 photography business, as he alleges in his Complaint, is false.
  13                   FIFTH SEPARATE AND ADDITIONAL DEFENSE
  14          5.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of
  15 laches. Upon information and belief, Plaintiff and/or his agents have a longstanding
  16 practice of searching the Internet for individuals or entities that have published
  17 Plaintiff’s photographs, including the Photographs at issue here, for the purpose of
  18 threatening to file or filing copyright infringement claims; this practice has included
  19 searching for any publication of Plaintiff’s photographs that he made available
  20 through Wikimedia and Creative Commons. Plaintiff alleges in his Complaint in
  21 this case that he first published the Kenny Chesney Photo in 2013, and the Willie
  22 Nelson Photo in 2011; upon information and belief, Plaintiff began offering the
  23 Photographs on Wikimedia those same years. CALNEWS is informed and believes
  24 that Plaintiff also has admitted in other lawsuits that he began using software to
  25 search the Internet for alleged infringements of his photographs as early as 2015.
  26 E.g., Philpot v. WOS, Inc., No. 1:18-CV-339-RP, 2019 WL 1767208, at *3 (W.D.
  27 Tex. Apr. 22, 2019). On information and belief, Plaintiff brought another copyright
  28                                              23
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 24 of 32 Page ID #:169




   1 lawsuit based on the Willie Nelson Photo at least as early as 2015. See Philpot v.
   2 Celebrity Cafe.Com, LLC, 2015 WL 5032144, at *1 (S.D. Ind. Aug. 25, 2015).
   3 CALNEWS first published the Kenny Chesney Photo in or about June 2016 and the
   4 Willie Nelson Photo in or about March 2017, on a website accessible to the public.
   5 On information and belief, Plaintiff and/or his agents knew or reasonably should
   6 have known of CALNEWS’ publication of the Photographs on or near the dates
   7 when they were published on the CALNEWS website, and did not file a lawsuit
   8 concerning these publications until this lawsuit was filed in June 2020. This delay
   9 unfairly prejudices CALNEWS, including in its ability to defend this action, and is
  10 therefore barred by the doctrine of laches.
  11                   SIXTH SEPARATE AND ADDITIONAL DEFENSE
  12          6.     Plaintiff’s claims are barred, in whole or in part, because he failed to
  13 take reasonable steps to mitigate his damages, if any, and his recovery must be
  14 barred or diminished accordingly. On information and belief, Plaintiff chose to post
  15 the Photographs on Wikimedia and Creative Commons, knowing that those websites
  16 are designed to enable the sharing of material freely. Plaintiff and his counsel filed
  17 this lawsuit without contacting CALNEWS to address the alleged absence of proper
  18 attribution. When contacted by CALNEWS after the lawsuit was filed, Plaintiff’s
  19 counsel, acting on Plaintiff’s behalf, refused CALNEWS’ offer to resolve this matter
  20 by either removing the Photographs or correcting the attribution.
  21                SEVENTH SEPARATE AND ADDITIONAL DEFENSE
  22          7.     Plaintiff’s claims are barred, in whole or in part, by the applicable
  23 statute of limitations set forth at 17 U.S.C. § 507(b). Plaintiff alleges in his
  24 Complaint that he first published the Kenny Chesney Photo in 2013, and the Willie
  25 Nelson Photo in 2011; upon information and belief, Plaintiff began offering the
  26 Photographs on Wikimedia those same years. CALNEWS is informed and believes
  27 that Plaintiff also has admitted in other lawsuits that he began using software to
  28                                              24
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 25 of 32 Page ID #:170




   1 search the Internet for alleged infringements of his photographs as early as 2015.
   2 E.g., Philpot v. WOS, Inc., No. 1:18-CV-339-RP, 2019 WL 1767208, at *3 (W.D.
   3 Tex. Apr. 22, 2019). On information and belief, Plaintiff brought another copyright
   4 lawsuit based on the Willie Nelson Photo at least as early as 2015. See Philpot v.
   5 Celebrity Cafe.Com, LLC, 2015 WL 5032144, at *1 (S.D. Ind. Aug. 25, 2015).
   6 CALNEWS first published the Kenny Chesney Photo in or about June 2016 and the
   7 Willie Nelson Photo in or about March 2017, on a website accessible to the public.
   8 On information and belief, Plaintiff and/or his agents knew or reasonably should
   9 have known of CALNEWS’ publication of the Photographs on or near the dates
  10 when they were published on the CALNEWS website, and did not file a lawsuit
  11 concerning these publications until this lawsuit was filed in June 2020.
  12                 EIGHTH SEPARATE AND ADDITIONAL DEFENSE
  13          8.     Plaintiff’s claims are barred, in whole or in part, because his damages,
  14 if any, are vague, uncertain, imaginary, and speculative. Plaintiff’s demand for
  15 statutory damages lacks a reasonable relationship to any demonstrable market harm
  16 from, or profits attributable to, the claimed infringement. Plaintiff admits in the
  17 Complaint that the Photographs were freely offered to the public through Wikimedia
  18 and Creative Commons; consequently, he did not lose any licensing revenue as a
  19 consequence of CALNEWS’ publications. In addition, on information and belief,
  20 Plaintiff does not have a recent licensing history for the Photographs, other than
  21 purported “licenses” obtained through litigation and/or threats of litigation. In this
  22 case, CALNEWS’ use of the Photographs was from Wikimedia; Plaintiff filed a
  23 lawsuit without contacting CALNEWS, directly or through his counsel, to address
  24 the alleged failure to properly attribute the Photographs at issue to him; when
  25 contacted by CALNEWS after the lawsuit was filed, Plaintiff’s counsel, acting on
  26 Plaintiff’s behalf, refused CALNEWS’ offer to resolve this matter by either
  27 removing the Photographs or correcting the attribution, making clear that Plaintiff’s
  28                                             25
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 26 of 32 Page ID #:171




   1 assertion that his use of Wikimedia and Creative Commons was for the purpose of
   2 obtaining “exposure” or to “market” his photography business, as he alleges in his
   3 Complaint, is false. On information and belief, Plaintiff has admitted in other cases
   4 that he has never been hired professionally to photograph a concert; he is paid little
   5 to no money for licensing or selling prints of his photographs to willing purchasers;
   6 and the principal way Plaintiff makes money from his photographs is by filing
   7 lawsuits or threatening to file. See WOS, Inc., 2019 WL 1767208, at *11.
   8 Accordingly, at least one court has held, in circumstances analogous to this case, that
   9 there is “no actual or potential market for Plaintiff’s photos.” Id.
  10                   NINTH SEPARATE AND ADDITIONAL DEFENSE
  11          9.     Plaintiff’s claims are barred, in whole or in part, because any award of
  12 damages would unjustly enrich Plaintiff. On information and belief, although
  13 Wikimedia and Creative Commons are designed to enable the sharing of material
  14 freely, Plaintiff uses them to entrap unwary individuals and entities into using his
  15 photographs so that he can then seek exorbitant payments through litigation and
  16 threats of litigation. CALNEWS is informed and believes that Plaintiff does not
  17 have a recent licensing history for the Photographs, other than purported “licenses”
  18 obtained through litigation and/or threats of litigation; that instead of utilizing
  19 typical licensing agencies or mechanisms, he and/or his agents search the Internet
  20 for individuals or entities that have obtained the Photographs through Wikimedia
  21 and Creative Commons, and if there is any deviation from the “attribution”
  22 requirements allegedly connected to the Photographs (and other photographs for
  23 which Plaintiff claims copyright rights), they initiate litigation without making any
  24 attempt to resolve the attribution discrepancies. CALNEWS is further informed and
  25 believes that courts in some of Plaintiff’s other lawsuits have made findings that
  26 include (a) that Plaintiff has “filed countless similar suits across the country”; (b)
  27 that he demanded exorbitant damages far in excess of any actual market value of the
  28                                             26
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 27 of 32 Page ID #:172




   1 work in suit; and (c) that he has sought to inflate his claimed damages by
   2 characterizing “nuisance value settlements” extracted from other defendants as if
   3 they were arms-length “licenses” for his work. See, e.g., Philpot v. L.M. Commc'ns
   4 II of S.C., Inc., No. 5:17-CV-173-CHB, 2020 WL 2513820, at *3 (E.D. Ky. May 15,
   5 2020). CALNEWS also is informed and believes that courts in some of Plaintiff’s
   6 other lawsuits have referred to him as a “copyright troll” whose motives are
   7 “questionable at best,” who “uses the courts as a blunt object with which to coerce
   8 nuisance value settlements from unsuspecting parties.” See, e.g., id.; Philpot v.
   9 Emmis Operating Co., 1:18-CV-00816-RP, 2019 WL 2928774, at *2 (W.D. Tex.
  10 July 8, 2019). In this case, CALNEWS’ use of the Photographs was from
  11 Wikimedia; Plaintiff filed a lawsuit without contacting CALNEWS, directly or
  12 through his counsel, to address the alleged failure to properly attribute the
  13 Photographs at issue to him; when contacted by CALNEWS after the lawsuit was
  14 filed, Plaintiff’s counsel, acting on Plaintiff’s behalf, refused CALNEWS’ offer to
  15 resolve this matter by either removing the Photographs or correcting the attribution,
  16 making clear that Plaintiff’s assertion that his use of Wikimedia and Creative
  17 Commons was for the purpose of obtaining “exposure” or to “market” his
  18 photography business, as he alleges in his Complaint, is false. On information and
  19 belief, Plaintiff has admitted in other cases that he has never been hired
  20 professionally to photograph a concert; he is paid little to no money for licensing or
  21 selling prints of his photographs to willing purchasers; and the principal way
  22 Plaintiff makes money from his photographs is by filing lawsuits or threatening to
  23 file. See WOS, Inc., 2019 WL 1767208, at *11. Accordingly, at least one court has
  24 held, in circumstances analogous to this case, that there is “no actual or potential
  25 market for Plaintiff’s photos.” Id.
  26
  27
  28                                            27
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 28 of 32 Page ID #:173




   1                  TENTH SEPARATE AND ADDITIONAL DEFENSE
   2          10.    Plaintiff’s copyright infringement claim is barred, in whole or in part,
   3 by the doctrine of fair use under 17 U.S.C. § 107. CALNEWS’ use of the
   4 Photographs was for news reporting and commentary about current events and/or
   5 controversies concerning musicians Kenny Chesney and Willie Nelson. The
   6 purpose and character of CALNEWS’ use was different from Plaintiff’s alleged
   7 purpose in freely offering the Photographs through Wikimedia and Creative
   8 Commons which he alleges was to gain exposure and “market” his freelance
   9 photography practice. The Photographs each were factual depictions of the
  10 musicians pictured in each photograph. The Photographs had been published by
  11 Plaintiff and by other publishers prior to being posted on the CALNEWS website,
  12 and both Photographs were offered freely on Wikimedia and Creative Commons.
  13 CALNEWS used only the amount of each Photograph necessary to achieve its
  14 reporting purpose. CALNEWS’ alleged use did not cause any market harm to
  15 Plaintiff, because he offered the Photographs for free use through Wikimedia and
  16 Creative Commons. On information and belief, Plaintiff has admitted in other cases
  17 that he has never been hired professionally to photograph a concert; he is paid little
  18 to no money for licensing or selling prints of his photographs to willing purchasers;
  19 and the principal way Plaintiff makes money from his photographs is by filing
  20 lawsuits or threatening to file. See WOS, Inc., 2019 WL 1767208, at *11.
  21 Accordingly, at least one court has held, in circumstances analogous to this case, that
  22 there is “no actual or potential market for Plaintiff’s photos.” Id.
  23                ELEVENTH SEPARATE AND ADDITIONAL DEFENSE
  24          11.    To the extent that any unauthorized use of any protectable copyrighted
  25 material allegedly has occurred, which CALNEWS denies, Plaintiff’s claims and/or
  26 requests for relief are barred, in whole or in part, by the doctrine of de minimis use.
  27 At least one of the alleged infringements identifies a URL that is an internal library
  28                                             28
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 29 of 32 Page ID #:174




   1 image that is not reasonably accessible to the public. Both of the Photographs were
   2 offered by Plaintiff free of charge on Wikimedia and Creative Commons, and have
   3 been widely published, with and without the “attribution” that Plaintiff claims is the
   4 basis for his infringement claim here. In this case, CALNEWS’ use of the
   5 Photographs was from Wikimedia; Plaintiff filed a lawsuit without ever contacting
   6 CALNEWS, directly or through his counsel, to address the alleged failure to
   7 properly attribute the Photographs at issue to him; when contacted by CALNEWS
   8 after the lawsuit was filed, Plaintiff’s counsel, acting on Plaintiff’s behalf, refused
   9 CALNEWS’ offer to resolve this matter by either removing the Photographs or
  10 correcting the attribution, making clear that Plaintiff’s assertion that his use of
  11 Wikimedia and Creative Commons was for the purpose of obtaining “exposure” or
  12 to “market” his photography business, as he alleges in his Complaint, is false.
  13                 TWELFTH SEPARATE AND ADDITIONAL DEFENSE
  14          12.     To the extent that any unauthorized use of any protectable copyrighted
  15 material allegedly has occurred (which CALNEWS denies) Plaintiff’s claims are
  16 barred, in whole or in part, because such infringements were innocent. CALNEWS
  17 reasonably believed that the Photographs were being freely offered to the public
  18 through Wikimedia and Creative Commons. Plaintiff and his counsel filed this
  19 lawsuit without ever contacting CALNEWS; promptly upon learning of the lawsuit,
  20 CALNEWS offered to either remove the Photographs or correct the attribution.
  21                THIRTEENTH SEPARATE AND ADDITIONAL DEFENSE
  22          13.     Plaintiff’s copyright infringement claim is barred, in whole or in part,
  23 because any use by CALNEWS of any protectable copyrighted material was
  24 authorized by valid licenses, including a Creative Commons Attribution-ShareAlike
  25 3.0 Unported Generic license and a Creative Commons Attribution 2.0 Generic
  26 license, by which the Photographs were freely offered to the public on Wikimedia.
  27
  28                                              29
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 30 of 32 Page ID #:175




   1             FOURTEENTH SEPARATE AND ADDITIONAL DEFENSE
   2          14.    For all the reasons set forth above, which are incorporated by reference
   3 here, Plaintiff’s claims are barred, in whole or in part, because CALNEWS’s
   4 conduct was reasonable, legally justified, in good faith, and/or privileged and cannot
   5 give rise to any liability on its part.
   6                FIFTEENTH SEPARATE AND ADDITIONAL DEFENSE
   7          15.    Plaintiff’s copyright infringement claim is barred, in whole or in part,
   8 due to lack of standing. Discovery in this case is ongoing, and CALNEWS has not
   9 yet had the opportunity to determine if Plaintiff is the owner of exclusive rights in
  10 the Photographs, or if rights have been transferred to licensees or others who purport
  11 to be acting on his behalf. CALNEWS also has not yet had the opportunity to
  12 engage in discovery concerning the validity of the Photographs’ copyright
  13 registration. To the extent there are infirmities in Plaintiff’s claimed exclusive
  14 ownership or registration of the asserted copyrights in the Photographs, Plaintiff
  15 lacks standing to assert infringement claims.
  16                SIXTEENTH SEPARATE AND ADDITIONAL DEFENSE
  17          16.    Plaintiff’s request for injunctive relief is barred, in whole or in part,
  18 because the conduct alleged is not ongoing; the Photographs at issue have already
  19 been removed from the MyNewsLA website. There are no grounds alleged that give
  20 rise to any basis for a belief that any future publication of the Photographs, if any
  21 such publication occurs, would violate any copyright rights.
  22            SEVENTEENTH SEPARATE AND ADDITIONAL DEFENSE
  23          17.    Plaintiff’s request for injunctive relief is barred, in whole or in part,
  24 because Plaintiff has an adequate remedy at law given that Plaintiff also seeks
  25 monetary damages to remedy the alleged harm. For the same reason, Plaintiff has
  26 not suffered and will not suffer any irreparable harm or damage if an injunction does
  27 not issue. Although CALNEWS denies that Plaintiff suffered any harm or damage,
  28                                               30
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 31 of 32 Page ID #:176




   1 to the extent that any actionable harm or damage occurred, monetary damages would
   2 be an adequate remedy to repair such harm or damage.
   3             EIGHTEENTH SEPARATE AND ADDITIONAL DEFENSE
   4          18.     With respect to the injunctive relief sought by Plaintiff, such relief is
   5 barred because it is overbroad, including (a) to the extent it seeks to enjoin
   6 prospective future uses of the Photographs that have not been adjudicated as
   7 infringing; (b) to the extent it purports to enjoin future uses of Plaintiff’s unspecified
   8 “copyrights” which have not been adjudicated as infringing; (c) to the extent the
   9 requested injunction against “reproducing, distributing, displaying, performing, or
  10 making derivatives” of the Photographs is not temporally limited to the term of
  11 copyright protection applicable to the Photographs; (d) to the extent it purports to
  12 enjoin future uses of Plaintiff’s unspecified “copyrights” beyond the applicable term
  13 of copyright protection; and (e) to the extent it seeks “seizure” of the Photographs,
  14 which on information and belief continue to be freely offered to the public through
  15 Wikimedia and Creative Commons.
  16                NINETEENTH SEPARATE AND ADDITIONAL DEFENSE
  17          19.     With respect to the injunctive relief sought by Plaintiff, such relief is
  18 barred because it would constitute a prior restraint as to future lawful uses of the
  19 Photographs, and would thereby infringe CALNEWS’s right to free speech under
  20 the First Amendment to the United States Constitution and art. I, § 2 of the
  21 Constitution of the State of California.
  22                TWENTIETH SEPARATE AND ADDITIONAL DEFENSE
  23          20.     With respect to the injunctive relief sought by Plaintiff, such relief is
  24 barred on public policy grounds because, to the extent the injunction sought would
  25 bar future lawful uses of the Photographs or Plaintiff’s unspecified “copyrights,” it
  26 would not meet the requirements for injunctive relief, and would harm CALNEWS
  27 and third parties who visit the MyNewsLA website.
  28                                               31
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
Case 2:20-cv-04824-ODW-KS Document 23 Filed 09/03/20 Page 32 of 32 Page ID #:177




   1            TWENTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
   2          21.    CALNEWS has insufficient knowledge or information upon which to
   3 form a belief as to whether it may have additional, as yet unstated, separate defenses
   4 available to it. CALNEWS reserves the right to assert additional separate defenses
   5 in the event discovery indicates that such defenses would be appropriate.
   6          WHEREFORE, CALNEWS prays for relief as follows:
   7                  i. That Plaintiff takes nothing by this action;
   8                 ii. That judgment be entered in favor of CALNEWS and against
   9                     Plaintiff;
  10                iii. That CALNEWS recover its costs and attorneys’ fees; and
  11                iv. For such relief as the Court deems just and proper.
  12
  13 DATED: September 3, 2020                   DAVIS WRIGHT TREMAINE LLP
                                                KELLI L. SAGER
  14                                            BRENDAN N. CHARNEY
                                                SARAH E. BURNS
  15
  16                                            By: /s/ Kelli L. Sager
                                                        Kelli L. Sager
  17
                                                Attorneys for Defendant
  18                                            CALNEWS, Inc.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                              32
       FIRST AMENDED ANSWER TO COMPLAINT
       Case No. 2:20-cv-04824-ODW (KSx)
       4841-5397-5241v.12 0039101-000021
